Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being  examined under the first inventor to file provisions of the AIA .
The Amendment filed 4/30/2021 in response to the Office Action of 12/30/2020 is acknowledged and has been entered.  Claims 24-41 are pending. Claim 30-41 have been withdrawn.  Claims 24-29 have been amended.  Claims 24-29 are under consideration in view of the elected species. Species (a): SEQ ID NO:2 as the type of :peptide epitope; Species (a): monitoring compliance as the type of clinical goal; Species (c):immunochromatographic test strip as the type of assay device.  
New Claim Rejections - 35 USC § 112- New Matter
Claims 24-26, 28-29 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Claim 24 has been amended to recite the limitations for A process for etecting luten intoxication in a patient with any type of sensitivity or intolerance to gluten proteinswherein the monoclonal antibody specifically binds gluten immunogenic peptides (GIP) having epitopes on any sequence immunogenic peptides in the urine sample, (c) detecting the monoclonal antibody-gluten peptide complexes formed in step (b); (d) etermining the presence of gluten immunogenic peptides in the urine sample based on the detection of monoclonal antibody-gluten peptide complexes; and then repeating stepsrepeating steps (a)-(d) before etecting a level of quantitated immunogenic peptides determined in step (d), (see step e) wherein the detection of at least 6.48 ng GIP/mL of urine is indicative that the patient suffers from gluten intoxication equivalent to the ingestion of at least 50 mg of gluten per day.." 
Applicants state that no new matter has been added.  However, the instant specification appears devoid of such description regarding a methods as claimed wherein a qualitative detection is performed first followed by a quantitative detection only after repeating steps a-d for detecting then steps a-d are repeated for detecting  luten intoxication in a patient with any type of sensitivity or intolerance to gluten proteins
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT.  Instead the specification discloses quantitative methods for detecting a level of quantitated immunogenic peptides as claimed at a single time pint or multiple time points for monitoring (whole clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case).  In this case, although, it might be “obvious” to first detect qualitatively the presence of the GIP in the urine of the claimed individuals and then repeat steps a-d and detecting a quantitative level, there is no express or implicit teaching in the specification indicating possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
Claims 24-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The specification discloses when detection is performed in urine from a patient with sensitivity or intolerance to gluten,  peptide levels are low and a pre-concentration step needs performed, In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-29  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the human body response to gluten wherein the presence of epitopes of gluten in urine and a level of immunogenic gluten peptides is indicative of gluten intoxication in a human patient with known intolerance.  
Claim interpretation: Applicant amended the preamble and step e  to delete “monitoring”.  However, when consulting the specification, repeating steps a-d and detecting a level of [..], is interpreted as monitoring as the detection of 6.48 ng GIP/ml of urine in a subject known to have gluten intolerance i.e. celiac, is indicative of 50 mg of wheat gluten per day which is the amount at the upper range of gluten free diet compliance. All examples relate to monitoring.  Therefore, the claim is also directed to an abstract idea, because the step of repeating steps is interpreted as monitoring and reads on forming an observation/evaluation/judgment/opinion.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-Ambry and Myriad CAFC.  See also 2019 PEG Update
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. 
In this case, monitoring a level of a peptide in urine and correlating to compliance of a gluten free diet, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. While the preamble recites monitoring compliance ia patient with a gluten free diet, this amounts to the natural principle of detection of gluten epitope in such subjects in response to therapy. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.  While a reference to an  binding assay/reagent is made in claim 24, binding an agent to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited below.  Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  Applicat arguments regarding a product of nature, are moot as the basis of the rejection is made on the natural correlation and abstract idea as the judicial exceptions,  In response to Applicant aruments that claims are integrated into a practical application because they contain experimenrtal data i.e. 6.48 ng of GIP/ml of urine which indicative that the patient suffers from gluten intoxication,  the judicial exception itself is not patentable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 are rejected 35 U.S.C. 103(a) as being unpatentable over Moron et al. (PLoS ONE,2008, vol 3, issue 5 e-2294, IDS Reference,)  in view of Hausch et al (US 7303871) and Bethune et al.(of record, IDS reference ). 
Claim interpretation: Claim 1 step d :determining the presence [..] is interpreted as quantifying as recited in claim 27.  In addition repeating steps a-d and detecting a level of [..] is interpreted as monitoring a level [..] as explained in the 101 rejection above. 
Moron et al., teach throughout the publication and especially in Abstract a process for monitoring ingested gluten in an individual having intolerance to gluten as for example a celiac disease (CD) patient (page 2, left last paragraph).   Moron et al., Moron et al., teach the recommended maximum daily injection of gluten is below 50 mg gluten per day, wherein the method can detect several orders of magnitude less concentration (page e2295, right second paragraph). 
Moron et al. teach the monoclonal antibodies specific for the immunotoxic epitopes can also  be used to quantitatively monitor the enzymatic detoxification of gluten in foods treated with therapeutic glutamases (bridging paragraph left and right column on page 2), suggesting the antibodies can be used for monitoring gluten detoxification in oral enzymatic therapy studies by detecting the part of digested food that remains toxic for a CD patient (page 8, right column).  
In particular Moron et al., teach an ELISA method for detecting immunotoxic peptides including for example a 33-mer peptide recognized in vivo as immunotoxic in CD patients (page 10 right second paragraph, page 11, right column;  Figure 3A).  The method comprises contacting the sample with a monoclonal antibody i.e. G12  that specifically binds immunotoxic gluten epitopes within the 33-mer peptide as for example “QPQLPY” region (figure 4A) which is identical to the instant SEQ ID NO:2, to form a complex, wherein the monoclonal G12 can be conjugated with for example HRP (page 11, left second paragraph) for detecting the complex.  Moron et al.,
Moron et al teach  detecting the presence of gluten in ingested foods as low as 0.33ppm of gluten which is far below the maximum daily ingested recommended gluten concentration in the digestive tract for CD patients (Page 10, right second paragraph),suggesting that such assay could be also used to quantitatively monitor the enzymatic detoxification of gluten in vitro (see Fig 7) or in vivo i.e. treatment with glutamine and proline specific proteases that are explored as oral therapies for CD, by detecting the part of the digested food that that remains toxic (Page 10, right second paragraph) which reads on correlating the detection of the immunotoxic peptides with the ingestion of food containing gluten by the individual.
Moron et al., do not teach detecting/quantitating  and monitoring  the immunotoxic/immunogenic  peptides in urine samples of CD patients, wherein at least 6.48 ng GIP/mL of urine is indicative that the patient suffers from gluten intoxication equivalent to the ingestion of at least 50 mg of gluten per day.
Hausch et al teach the presence of the 33-mer peptide is diagnostic of Celiac Sprue disease, wherein as the 33-mer peptide present in a meal traverses the small intestine, it passes into urine.   Hausch et al teach the urinary 33-mer peptide can be detected by standard analytical procedure as for example an antibody test bridging paragraph column 36-37).  
Hausch et al teach patients undergoing oral therapy have reduced levels of toxic gluten oligopeptides (Abstract) which reads on quantitative detection, wherein oral therapy includes supplementation of celiac sprue diets with PEP (exogenous prolyl endopeptidase) to facilitate gliadin peptide cleavage to non-toxic fragments for attenuating or eliminating the inflammatory response to gluten (col 22 lines 15-19). .  Hausch et al teach monitoring treatment efficacy by monitoring the presence of toxic oligopeptides.(column 11 lines 23-26) i.e. the 33-mer containing QPQLPY.  
Bethune et al. teach that 4 hours after ingestion, dietary gluten can be determined in urine [121 ] wherein monoclonal G12 recognizes gluten peptides in urine for quantitative assessment.  Bethune et al teach suitable immunological methods include ELISA [80], immunochromatographic technology with membrane strips comprising antibodies wherein the antibodies can be monoclonal and labeled to allow for quantitative colorimetric readout (pages 19-20) wherein control peptides are included [79] 
In one embodiment, Bethune et al teach quantitative detection with a calibration curve using the 33-mer (page 32[110])(instant claim 34) wherein concentration of peptides containing QPQLPY is determined by comparison to the linear portion of the 33-mer standard curve [110] and inherently indicative that the subject has ingested gluten  The assertion of inherency is necessarily true as the gluten 33-mer is identical to the instant SEQ ID 1 (see Bethune et al Fig. 1).  
The claimed monoclonal G12 (elected species) appears to be the same as the prior art product (monoclonal G12) absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).  Thus, the 
It would have been prima facie obvious before the effective filing of the claimed invention for one of ordinary skill in the art, to have modified the method of Moron et al. to additionally detect the immunotoxic peptides refractory to digestion as for example the toxic 33-mer in biological fluid samples i.e. urine as taught in Hausch et al to correlate the detection of the peptides in urine with compliance with a gluten free diet i.e.50 mg or less of gluten as taught in Moron et al. and monitor treatment efficacy, because urine samples afford non-invasive monitoring with a more sanitary sample collection and because the antibodies of Moron can recognize the immunotoxic peptides i.e. 33 mer in urine as taught in  Bethune et al. 
As detecting urinary undigested immunotoxic gluten peptides in CD patients  is indicative of the presence of gluten in diet as taught in Hausch et al monitoring for the presence urinary undigested gluten immunotoxic peptides necessarily monitors compliance of a CD patient with a gluten free diet as non-compliance results in ingestion of gluten.  Monitoring a level of quantitated immune-toxic peptides to determine compliance with a gluten free diet would necessarily comprise repeating the detection immune-toxic peptides over the course of the treatment. 
One of ordinary skill in the art would be motivated to monitor a level of quantitated immune-toxic peptides by correlating detection of the peptides in urine with  consumption of food containing gluten by the patient to determine compliance with a gluten free diet because Hausch et al and Bethune et al teach such peptides are present and detectable in urine sample and further because gluten contamination in the Moron, to determine the efficacy of gluten free treatments and mitigate disease.   
Regarding the newly added clause, as the prior methods are the same as claimed, the claimed results are expected when the celiac subjects consumes more than 50 mg gluten per day which is the upper limit allowed for celiac patients to avoid intoxication as taught in Moron et al., (page e2295, right second paragraph). 
  A wherein clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. NationalAssoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). 
Regarding claims 28-29, it would have been prima facie obvious before the effective filing of the claimed invention for one of ordinary skill in the art, to have substituted the ELISA assay of Moron et al. and Hausch et al with the immunochromatographic flow assay as taught in Bethune et al for quantitating  immunotoxic peptides refractory to digestion in urine.  One would be motivated to do so as the immunochromatographic flow devices are portable and easily used in a doctor’s office setting or at home to obtain fast results to determine gluten compliance for convenience and/or modify treatment. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  Applicant attack the reference individually and argues that no one of the references disclose the level of the claimed GIP/ml. It is initially noted that one cannot show nonobviousness by Hausch et al is limited to diagnosis of celiac disease is not fully understood and the reference of Hausch et al is relied upon for several aspects as set forth above.    
Further, the inventions of Moron et al. and Hausch et al and  Bethune et al are all directed to the same analogous art, that being gluten intolerance due to gluten is toxic due to its toxic component 33-mer from alpha 2 gliadin  the principal contributor to gluten immunotoxicity.   Moreover, each of the cited references is drawn toward a solution to the same problem that was pertinent to the invention in the other cited art, that being  detection of the same immunotoxic/immunogenic peptides in biological sample including foods and urine sample to determine toxicity and  compliance  of celiac patients  

Claims 24-29 are rejected 35 U.S.C. 103(a) as being unpatentable over Sousa Martin (IDS Reference, WO 2012/089868, corresponding US20140178903 used as translation, of record herein referred as ‘903) in view of Hausch et al and Bethune et al.
‘903 discloses throughout the patent and especially in Abstract a process for monitoring gluten ingestion in a subject consuming a gluten free diet[0049]  (instant claim 37) as for example a celiac disease subject [0021]  comprising:  contacting the ‘903 discloses the preferred method should be able to detect gluten ingested equivalent to 50mgs per day [0013]. ‘903 discloses a correlation between the quantity of gluten ingested and the quantity of glutted peptides in fesces [0020]
The claimed monoclonal G12 (elected species) appears to be the same as the prior art product (monoclonal G12) absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best
‘903 do not teach the sample is urine.
Hausch et al and Bethune et al. are relied upon as in the 103 rejection above. 
It would have been prima facie obvious before the effective filing of the claimed invention, to have modified the method of ‘903  to detect the immunotoxic peptides refractory to digestion as for example the toxic 33-mer in biological fluid samples i.e. urine as taught in Hausch et al and Bethune et al. to correlate the detection of the peptides in such fluid with the consumption of food containing gluten by the individual. 
One would be motivated to do so because Hausch et al and Bethune et al.  teach such immunotoxic peptides are present and detectable in urine sample with antibodies and further because urine samples afford non-invasive monitoring with a more sanitary sample collection.  
Regarding claims 28-29, ‘903 and Bethune et al teach quantitative detection of immunotoxic peptides with immunochromatographic flow assay device using G12 monoclonal antibodies, wherein the 33-mer reference standards are known and used for quantitative detection..    
Regarding the newly added clause, as the prior methods are the same as claimed, the claimed results are predictable when the celiac subjects consumes more than 50 mg gluten per day which is the upper limit allowed for celiac patients to avoid intoxication as taught in ‘903.  
In addition, it would have been obvious to substitute the biological sample i.e. fesces of ‘903 with urine in the method of ‘903 to correlate the amount of immonotoxic peptides in urine of celiac patients consuming at least 50 mg gluten per day  to obtain predictable results as claimed because ‘903 discloses the same steps as claimed while Hausch et al and Bethune et al.  teach such immunotoxic peptides are present and detectable in urine samples and one artisan would have reasonable anticipation to have the results as claimed. 
  Further, a wherein clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. NationalAssoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  Applicant attacks the reference individually and argues that no one of the references disclose the level of the claimed GIP/ml. It is initially noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.   In addition, the newly added limitation in the wherein clause have been addressed in the rejection above.
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6   of USPAT 9,410,962 referred to as ‘962 in view of Hausch et al and Bethune et al. and Moron    Both application are drawn to detecting the same immunotoxic peptides with the same antibodies for monitoring consumption of gluten. 
‘962  does not claim the sample is urine.
Hausch et al and Bethune et al. are relied upon as in the 103 rejection above. 
Moron is relied upon for teaching the recommended maximum daily injection of gluten is below 50 mg gluten per day, wherein the method can detect several orders of magnitude less concentration (page e2295, right second paragraph).
It would have been prima facie obvious to have motivated ‘962  to detect the immunotoxic/immunogenic peptides refractory to digestion as for example the toxic 33-mer in urine as taught in Hausch et al and Bethune et al. to correlate the detection of the peptides in such fluid with the consumption/compliance of food containing gluten by the individual.  One would be motivated to do so because Hausch et al and Bethune et al.  teach such peptides are present and detectable in biological fluids as for example urine samples using the same antibody i.e. clone G12 as ‘906  (see Bethune et al.) for convenience and further because urine samples afford non-invasive monitoring with a more sanitary sample collection. Regarding the newly added clause, as the prior methods of ‘962 in view of Hausch et al and Bethune et al. are the same as claimed, the claimed results are expected when the celiac subjects consumes more than 50 mg gluten per day which is the upper limit allowed for celiac patients to avoid intoxication as taught in Moron et al., (page e2295, right second paragraph). 
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claims 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of USPAT 10,466,238 referred to as ‘238 in view of Hausch et al and Bethune et al.  and moron   Both application are drawn to detecting the same immunotoxic peptides with the same antibodies for monitoring consumption of gluten. 
‘238  does not claim the sample is urine.
Hausch et al and Bethune et al. are relied upon as in the 103 rejection above. 
Moron is relied upon for teaching the recommended maximum daily injection of gluten is below 50 mg gluten per day, wherein the method can detect several orders of magnitude less concentration (page e2295, right second paragraph).
It would have been prima facie obvious to have motivated ‘238   to detect the immunotoxic/immunogenic  peptides refractory to digestion as for example the toxic 33- Hausch et al and Bethune et al. to correlate the detection of the peptides in such fluid with the consumption/compliance of food containing gluten by the individual.  One would be motivated to do so because Hausch et al and Bethune et al.  teach such peptides are present and detectable in biological fluids as for example urine samples using the same antibody i.e. clone G12 as ‘906  (see Bethune et al.) for convenience and further because urine samples afford non-invasive monitoring with a more sanitary sample collection. Regarding the newly added clause, as the prior methods of ‘962 in view of Hausch et al and Bethune et al. are the same as claimed, the claimed results are expected when the celiac subjects consumes more than 50 mg gluten per day which is the upper limit allowed for celiac patients to avoid intoxication as taught in Moron et al., (page e2295, right second paragraph). 
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Conclusion
All other objections and rejections recited in the Office Action of 12/30/2020 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641